Order entered July 2, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00809-CV

                             IN RE JOHN C. GANTER, Relator

                Original Proceeding from the 298th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-13675

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE